DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 06/01/2021 has been entered. Claims 16-24, 26-27 and 30-36 remain pending in the application. 
	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24, 26-27 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was < 0.6 as determined via quantum-chemical calculation. The instant description includes a description of how the shielding parameter is calculated which details that the shielding parameter is not merely a measure of the shielding of the fluorescent molecule but is specific to each given combination of fluorescent compound and TADF compound. The description only provides a single example of such a combination that meets this requirement. The specification further provides exceptionally broad guidance on what materials that might be useable as each the TADF compound and the sterically shielded material but provides no further description of which compound combinations meet the limitation of the sterically shielding parameter. The single example described in the written description does not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 requires that the emitting layer comprises a mixture of the sterically shielded fluorescent compound and the TADF compound. However, claim 16, from which claim 18 depends, already requires that both of these materials be present in the emitting layer and therefore the dependent claim does not appear to further limit the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-24, 26-27, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2012/0248968) (Ogiwara) in view of Bengley et al. (US 2005/0095451) (Bengley) and further in view of Adachi et al. (2017/0256720) (Adachi).

In reference to claim 16, 18 and 24, Ogiwara teaches an organic EL device including a pair of electrodes, an organic compound layer between the pair of electrodes, the organic compound layer including an emitting layer, the emitting layer comprising a first material and a second material wherein the second material is a fluorescent material and the first material is a host material that has a ΔST of 0.3 eV or less (Ogiwara [0014]).  



With respect to the difference, Bengley teaches a fluorescent emitter of formula Inv-2 as shown below for use in electroluminescent devices that gives high luminescence at long wavelengths [0188] for use in a white light emitting device [0026] [0029] and exemplifies it wherein the results demonstrate these improvements vs known materials. 

    PNG
    media_image1.png
    402
    279
    media_image1.png
    Greyscale

While Bengley does not teach that the substitution of the rubrene core results in the compound being ‘sterically shielded’ as defined by the instant specification, the steric shielding is an inherent property of the compound resulting from the structure. Bengley teaches that this substitution provides benefits in both luminance and wavelength (Bengley [0029]). 

In light of the motivation of using the compound of formula Inv-2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula Inv-2 as a fluorescent emitter as 

Ogiwara in view of Bengley of does not expressly teach that the sterically shielded fluorescent compound has a shielding parameter of S < 0.6 as instantly claimed and this parameter is a result of the selection of both the first and second compound of Ogiwara. That is, Ogiwara does not expressly teach the required selection of a second compound that meets this parametric requirement but does teach that the second compound is a TADF compound and that materials selected as such include a donor element such as a carbazole group and acceptor element such as a CN-substituted aromatic ring (Ogiwara throughout, e.g. [0046]-[0053]). 

With respect to the difference, Adachi teaches a TADF compound of general formula (1) (Adachi [0096] [0007]) for example compound 301 as shown below (Adachi [0134]) that is preferably used with an additional host material in the light emitting layer [0096] and gives several examples that meet the requirement for a further matrix compound as claimed (Adachi [0101]). Adachi further teaches that this use provides an excellent organic light-emitting device (Adachi [0090])  that has a high light emission efficiency (Adachi [0025]).  

    PNG
    media_image2.png
    117
    245
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    139
    141
    media_image3.png
    Greyscale



For Claim 16: Reads on a device with the claimed structure wherein Inv-2 reads on the sterically shielded fluorescent compound containing aralkyl groups, 301 reads on the TADF compound in the emitting layer, and the host is one of the materials. 
For Claim 18: Reads on wherein the emitting layer comprises the TADF compound.
For Claim 24: Reads on formula (3).

In reference to claim 17, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16.  

Ogiwara in view of Bengley and Adachi does not expressly teach that this should be a difference of 10 nm or greater. However, the spectral properties of the materials are inherent to the materials.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 17: Reads on a wherein the peak emission wavelength of the sterically shielded fluorescent compound is at least 10 nm greater than the TADF compound. 

In reference to claim 19, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16. The luminescence quantum efficiency of the compound 301 is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 20, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16. The decay time of the compound 301 is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to Claims 21 and 31-32, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16. The singlet triplet gap of the compound 301 is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to Claims 22 and 33-34, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16. The luminescence quantum efficiency of the compound Inv-2 is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 23, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16 including the compound Inv-2 which comprises a rigid π system substituted with aromatic or alkyl substituents. 

In reference to claim 35, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16 including the compound Inv-2 which contains substituents used for shielding that are aromatic ring system groups having 6 carbon atoms optionally substituted with alkyl groups. 

In reference to claims 26-27 and 36, the claims further limit the (Ring-1) to (Ring-7) groups, which are optional embodiments of claim 25 (i.e. and/or WHEREIN substituents used for shielding in the sterically shielded fluorescent compound are…) and therefore not required. As such, claims 26-27 and 36 are rejected based on similar reasons to claim 25.


In reference to claim 30, Ogiwara in view of Bengley and Adachi teaches the device as described above for claim 16 and further teaches that the layer is applied using solution or deposition methods (Ogiwara [0176]). 


Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but are moot as they do not apply to any of the rejections relied upon herein.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786